 Case 3:17-cv-03201-N Document 446 Filed 03/22/21                 Page 1 of 2 PageID 26741



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

FORD GLOBAL TECHNOLOGIES, LLC,                 §
               Plaintiff,                      §
                                               §
v.                                             §
                                               §      Case No.: 3:17-cv-03201-N
NEW WORLD INTERNATIONAL, INC.,                 §
AUTO LIGHTHOUSE PLUS, LLC and                  §
UNITED COMMERCE CENTERS, INC.,                 §
              Defendants.                      §


                                     NOTICE OF APPEAL


1.     Pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure, Defendants New

World International, Inc., Auto Lighthouse Plus, LLC, and United Commerce Centers, Inc., file

this Notice of Appeal.

2.     The parties taking the appeal are Defendants New World International, Inc., Auto

Lighthouse Plus, LLC, and United Commerce Centers, Inc.

3.     The Order being appealed is the Order [Doc. 443] denying Defendants’ motion to strike

and granting Plaintiff attorney fees, signed and entered February 19, 2021.

4.     Defendants New World International, Inc., Auto Lighthouse Plus, LLC, and United

Commerce Centers, Inc. also give notice of intent to appeal all non-final orders and rulings

which produced or are related to the Order specifically referred to in paragraph 3 above.

5.     This appeal is taken to the United States Court of Appeals for the Federal Circuit.

Date: March 22, 2021



                                              *****



                                                1
 Case 3:17-cv-03201-N Document 446 Filed 03/22/21                  Page 2 of 2 PageID 26742



                                                     Respectfully submitted,

                                                     /s/ Robert G. Oake, Jr.
                                                     Robert G. Oake, Jr.
                                                     OAKE LAW OFFICE, PLLC
                                                     700 S. Central Expy., Suite 400
                                                     Allen, TX 75013
                                                     (214) 207-9066
                                                     Fax: (469) 519-5454
                                                     Email: rgo@oake.com

                                                     Robert Maris
                                                     3710 Rawlins Street, Suite 1550
                                                     Dallas, TX 75219
                                                     (214) 706-0920
                                                     Email: rmaris@marislanier.com

                                                     Attorneys for Defendants

                                  CERTIFICATE OF SERVICE

       On March 22, 2021, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                                     /s/ Robert G. Oake, Jr.
                                                     Robert G. Oake, Jr.
                                                     Attorney for Plaintiffs




                                                 2
